Exhibit 99.3 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS As of September 30, 2008 (Unaudited) ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2008 UNAUDITED INDEX Page Consolidated Balance Sheets 1-2 Consolidated Statements of Operations 3 Statements of Changes in Shareholders Equity 4-5 Consolidated Statements of Cash Flows 6-7 Notes to the Consolidated Financial Statements 8-22 Annex to the Consolidated Financial Statements 23 - ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September 30, December 31, Unaudited ASSETS CURRENT ASSETS Cash and cash equivalents $ 22,469 $ 20,090 Short-term investments - Restricted cash Available for sale marketable securities Trade receivables (net of allowance for doubtful accounts of $24 and $0 at September 30, 2008 and December 31, 2007, respectively) Other receivables and prepaid expenses* Inventories Total current assets INVESTMENTS AND LONG-TERM RECEIVABLES Investments in affiliated companies Investments in other companies and long-term receivables Deferred taxes 15 Severance pay deposits Total investments and long-term receivables PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS Goodwill Other intangible assets Total intangible assets Total assets $ $ * Includes short-term receivables from related parties in the aggregate amount of $18 and $169 as of September 30, 2008 and December 31, 2007, respectively. The accompanying notes are an integral part of the consolidated financial statements. 1 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS EQUITY CURRENT LIABILITIES Short-term loans from banks and others $ $ Current maturities of long-term loans from banks and others Trade payables Convertible Debentures - Option to Convertible Debentures - Other payables and accrued expenses 13,018 Total current liabilities 21,448 LONG-TERM LIABILITIES Long-term loans from banks and others Accrued severance pay and retirement obligations Convertible Debentures - Deferred taxes - Total long-term liabilities MINORITY INTEREST SHAREHOLDERS EQUITY: Ordinary shares of NIS 0.003 par value; Authorized - 35,000,000 shares as of September 30, 2008 and December 31, 2007; Issued and outstanding: 29,650,017 shares as of September 30, 2008 and December 31, 2007. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders equity Total liabilities and shareholders equity $ $ November 12, 2008 Date of approval of the Arie Mientkavich Doron Birger Rinat Remler financial statements Chairman of the Board President & Chief Vice President & of Directors Executive Officer Chief Financial Officer The accompanying notes are an integral part of the consolidated financial statements. 2 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data Nine months ended Three months ended Year ended September 30, September 30, December 31, Unaudited INCOME Net revenues $ Equity in losses of affiliated companies , net ) Gain from disposal of businesses and affiliated companies and changes in holdings in affiliated companies, net ) ) ) Other income (expenses), net ) Financial income (expenses), net ) COSTS AND EXPENSES Cost of revenues Research and development costs, net Marketing and selling expenses, net General and administrative expenses Amortization of intangible assets and acquired in process research and development write-off 14 5 Income (loss) before taxes on income ) Tax benefit (taxes on income) 97 ) Income (loss) after taxes on income ) Minority interest in losses of subsidiaries Net income (loss) $ (51,595 ) $ (16,670 ) $ (23,517 ) $ (20,046 ) $ (37,095 ) Income (loss) per share: Basic : Net income (loss) $ ) $ ) $ ) $ ) $ ) Diluted: Net income (loss) $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic net income (loss) per share (thousands) 29,650 29,609 29,650 29,621 29,619 Weighted average number of ordinary shares used in computing diluted net income (loss) per share (thousands) The accompanying notes are an integral part of the consolidated financial statements. 3 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY U.S. dollars in thousands, except share and per share data Accumulated Retained other earnings Total Total Number of Additional comprehensive (Accumulated Shareholders comprehensive shares Share capital paid-in capital income deficit) equity income (loss) Balance as of January 1, 2007 29,592,748 $ $ 272,930 $ 1,298 $ 13,703 $ 297,504 Exercise of options - Stock - based compensation - Increase in investment due to issuance of shares by a development stage subsidiary company - Other comprehensive income (loss), net of tax: Unrealized gain on available for sale securities - $ Reclassification adjustment for loss (gain) realized included in net income (loss) - - - ) - ) ) Foreign currency translation adjustment included in net income (loss) due to decrease in holdings in affiliated company ) - ) ) Foreign currency translation adjustments - - - Net loss - ) ) ) Balance as of December 31, 2007 $ ) $ Total comprehensive loss $ ) Stock - based compensation - - - Other comprehensive income (loss), net of tax: Unrealized loss on available for sale securities - - - ) - ) $ ) Reclassification adjustment for loss (gain) realized and other than temporary impairment included in net loss - - - ) - ) ) Foreign currency translation adjustments - Net loss - ) (51,595 ) (51,595 ) Balance as of September 30, 2008 (Unaudited) $ $ 276,221 $ $ ) $ Total comprehensive loss $ ) Balance as of January 1, 2007 $ Exercise of options - - - Stock - based compensation - Increase in investment due to issuance of shares by a development stage subsidiary company - Other comprehensive loss, net of tax: Unrealized gain on available for sale securities - $ Reclassification adjustment for gain realized included in net loss - - - ) - ) ) Foreign currency translation adjustments included in net income due to decrease in holdings in affiliated company - - - ) - ) ) Foreign currency translation adjustments - Net loss - ) ) ) Balance as of September 30, 2007 (Unaudited) $ 9,573 $ 275,784 $ $ ) $ Total comprehensive loss $ ) The accompanying notes are an integral part of the consolidated financial statements. 4 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY U.S. dollars in thousands, except share and per share data Accumulated Retained other earnings Total Total Number of Additional comprehensive (Accumulated Shareholders comprehensive shares Share capital paid-in capital income deficit) equity income (loss) Balance as of July 1, 2008 (Unaudited) 29,650,017 $ 9,573 $ 276,139 $ 6,148 $ (51,470 ) $ 240,390 Stock - based compensation - - 82 - 82 Other comprehensive income (loss), net of tax: Unrealized loss on available for sale securities - - - ) - ) $ ) Reclassification adjustment for loss (gain) realized and other than temporary impairment included in net loss - - - ) - ) ) Foreign currency translation adjustments - - - ) - ) ) Net loss - ) ) (23,517 ) Balance as of September 30, 2008 (Unaudited) $ ) $ Total comprehensive loss $ ) Balance as of July 1, 2007 (Unaudited) $ Exercise of options - Stock based compensation - - 74 - - 74 Increase in investment due to issuance of shares by a development stage subsidiary company - Other comprehensive income (loss), net of tax: Unrealized gain on available for sale securities - $ Reclassification adjustment for loss realized included in net loss - - - ) - ) ) Foreign currency translation adjustments - Net loss - ) ) ) Balance as of September 30, 2007 (Unaudited) $ ) $ Total comprehensive loss $ ) The accompanying notes are an integral part of the consolidated financial statements. 5 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months Year ended ended September 30, December 31, Unaudited Cash flows from operating activities Net income (loss) $ (51,595 ) $ (16,670 ) $ (37,095 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Equity in losses of affiliated companies, net Minority interest in losses of subsidiaries ) ) ) Loss (gain) from disposal of businesses and affiliated companies and changes in holdings in affiliated companies, net 31 ) ) Interest on loans from minority shareholders of a subsidiary - - Loss (gain) from sale of investments in available - for - sale securities ) ) ) Depreciation and amortization (including IPR&D) Impairment of investments Equity in losses (gains) of partnerships Stock - based compensation and changes in liability in respect of call options Increase in restricted cash ) - - Deferred taxes, net ) Convertible Debentures and option to convertible Debentures issuance costs recognized included in net income (loss) - Gain from sale of real estate - ) ) Gain from sale of property and equipment, net (4 ) - - Changes in operating assets and liabilities: Decrease (increase) in trade receivables ) ) Decrease (increase) in other receivables and prepaid expenses Decrease in trading securities, net - - 1 Decrease (increase) in inventories and contracts-in-progress ) ) ) Increase (decrease) in trade payables ) Increase (decrease) in other payables and accrued expenses ) ) Other ) Net cash used in operating activities ) ) ) Cash flows from investing activities Cash and cash equivalents resulting from newly consolidated subsidiaries (Schedule A) ) - - Investment in affiliated companies ) ) ) Proceeds from sale of affiliated companies shares - Investment in other companies ) ) ) Proceeds from sale and maturity of available for sale securities Investments in deposits ) ) ) Investment in available for sale securities - ) ) Proceeds from deposits Investment in restricted cash ) ) ) Purchase of property and equipment ) ) ) Proceeds from sale of real estate and property and equipment 47 Net cash used in investing activities ) ) ) Cash flows from financing activities Proceeds from options exercised - Repayment of long-term loans ) (5 ) (6 ) Receipt of long term bank loan - - Increase (decrease) in short-term bank loan, net ) ) Proceeds from issuance of shares to minority of subsidiary, net Proceeds from issuance of Convertible Debentures, Option to Convertible Debentures and exercise of option to Convertible Debentures Receipt of short-term loans, convertible loans and long-term loans from minority shareholders of a subsidiary Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months Year ended ended September 30, December 31, Unaudited Supplemental cash flow information: Cash paid for: Income taxes $ 28 $ 9,909 $ 10,472 Interest $ 1,297 $ 64 $ Non cash transaction: Receivables in respect of issuance of shares by a subsidiary to the minority $ - $ - $ Proceeds from sale of an affiliate not yet received $ $ $ Modification of convertible debentures and loans $ - $ 98 $ - SCHEDULE A: Change in cash and cash equivalents resulting from newly of consolidated subsidiaries Fair value of assets acquired and liabilities assumed at date of acquisition : Working capital, net (except cash and cash equivalents) $ $ - $ - Property and equipment ) - - Minority interest - - Accrued severance pay, net - - Intangible assets ) - - Purchase price allocated to IPR&D ) - - Investment in affiliated companies ) - - Net decrease in cash and cash equivalents $ (117 ) $ - $ - The accompanying notes are an integral part of the consolidated financial statements. 7 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 1:- GENERAL The accompanying unaudited condensed interim consolidated financial statements have been prepared as of September 30, 2008, and for the three and nine months then ended in accordance with accounting principles generally accepted in the United States (U.S. GAAP) relating to the preparation of financial statements for interim periods. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States but which are not required for interim reporting purposes, have been condensed or omitted. See Note 7 for the reconciliation from U.S. GAAP to International Financial Reporting Standards (IFRS). These financial statements should be read in conjunction with the Companys annual financial statements for the year ended December 31, 2007 (the Companys annual financial statements) and accompanying notes. The condensed interim consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the period presented. Results for the three and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008. The global markets are currently experiencing a financial crisis and economic downturn which may adversely affect the Company and its group companies business. Events pertaining to the financial crisis affect the securities markets which are facing increased volatility, including in securities of companies in the high-technology field. As a result, high-technology companies, such as Elron group companies may experience difficulties in raising additional financing required to effectively operate and grow their businesses. It also may affect the Companys ability to raise additional capital, meet banks covanents, secure additional bank facilities and sell holdings of Elron group companies. This may also affect the Companys financial results, which are directly impacted by the Companys ability to conclude profitable exit transactions of companies in Elron group. In addition, due to the depressed prices of stocks in the securities markets and the downturn of the economy which may affect the demand for Elron group companies products, the Company may have to record impairment charges if the fair value of certain investments decrease below their carrying amount in an other than temporary manner. For imapirment charges recorded during the nine monthes peroid ended Septeber 30, 2008 see note 3 i, k and l. NOTE 2:- SIGNIFICANT ACCOUNTING POLICIES a. The significant accounting policies followed in the preparation of these financial statements are identical to those applied in preparation of the latest annual financial statements. b. The financial statements have been prepared in U.S. dollars, since the functional currency of the Company and its principal subsidiaries is the U.S. dollar. c. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS 157 establishes a single authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. SFAS 157 applies only to fair value measurements that are already required or permitted by other accounting standards. The adoption of SFAS 157 did not have material effect on the Companys financial statements. 8 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 2:- SIGNIFICANT ACCOUNTING POLICIES (Cont.) In October, 2008, the FASB issued FSP No. 157-3, Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active (FSP157-3 ). FSP 157-3 clarifies the application of SFAS 157 in a market that is not active and provides an example to illustrate key considerations in determining the fair value of a financial asset when the market for that financial asset is not active. FSP 157-3 is effective upon issuance, including prior periods for which financial statements have not been issued. Revisions resulting from a change in the valuation technique or its application should be accounted for as a change in accounting estimate following the guidance in SFAS No. 154 Accounting Changes and Error Corrections. The adoption of FSP 157-3 did not have a material impact on the Companys financial position or results of operations. d. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159), which permits companies to choose to measure certain financial instruments and other items at fair value that are not currently required to be measured at fair value which will be determined according to SFAS 157 mentioned above. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The adoption of SFAS 159 did not have any effect on the Companys financial statements. e. In December 2007, the SEC staff issued Staff Accounting Bulletin No. 110 (SAB 110), which is, effective January 1, 2008. SAB 110 amends and replaces Staff Accounting Bulletin No. 107 (SAB 107), Share-Based Payment. SAB 110 expresses the views of the SEC staff regarding the use of a simplified method in developing an estimate of expected term of plain vanilla share options in accordance with FASB Statement No. 123(R), Share-Based Payment. Under the simplified method, the expected term is calculated as the midpoint between the vesting date and the end of the contractual term of the option. The use of the simplified method, which was first described in SAB 107, was scheduled to expire on December 31, 2007. SAB 110 extends the use of the simplified method for plain vanilla awards in certain situations. The SEC staff does not expect the simplified method to be used when sufficient information regarding exercise behavior, such as historical exercise data or exercise information from external sources, becomes available. The adoption of SAB 110 did not have any effect on the Companys financial statements. f. In December 2007, the FASB issued SFAS 141(R), Business Combinations (SFAS 141(R)). This Statement replaces SFAS 141, Business Combinations, and requires an acquirer to recognize the assets acquired, the liabilities assumed, including those arising from contractual contingencies, any contingent consideration, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exceptions specified in the statement. SFAS 141(R) also requires the acquirer in a business combination achieved in stages (sometimes referred to as a step acquisition) to recognize the identifiable assets and liabilities, as well as the noncontrolling interest in the acquiree, at the full amounts of their fair values (or other amounts determined in accordance with SFAS 141(R)). In addition, SFAS 141(R)s requirement to measure the noncontrolling interest in the acquiree at fair value will result in recognizing the goodwill attributable to the noncontrolling interest in addition to that attributable to the acquirer. 9 ELRON ELECTRONIC INDUSTRIES LTD. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 2:- SIGNIFICANT ACCOUNTING POLICIES (Cont.) SFAS 141(R) also amends SFAS No. 109, Accounting for Income Taxes, to require the acquirer to recognize changes in the amount of its deferred tax benefits that are recognizable because of a business combination either in income from continuing operations in the period of the combination or directly in contributed capital, depending on the circumstances. It also amends SFAS 142, Goodwill and Other Intangible Assets, to, among other things; provide guidance on the impairment testing of acquired research and development intangible assets and assets that the acquirer intends not to use. SFAS 141(R) applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. As such, the adoption of SFAS 141R is not expected to have any effect on accounting for current subsidiaries. g. In December 2007, the FASB issued SFAS 160, Noncontrolling Interests in Consolidated Financial Statements (SFAS 160). SFAS 160 amends ARB 51, Consolidated Financial Statements, to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It also clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS 160 also changes the way the consolidated income statement is presented by requiring consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest.
